Citation Nr: 9914281	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1971.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressor claimed by the veteran, and supporting a 
diagnosis of PTSD, actually occurred.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  The 
veteran's file contains numerous VA treatment records 
diagnosing PTSD; the veteran's allegations of at least one 
stressful event related to his service in the Republic of 
Vietnam with the U.S. Army; and statements from treatment 
providers relating the PTSD diagnoses to the event reported 
by the veteran.  Accordingly, his claim must be considered 
well grounded.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include provision 
of competent medical evidence establishing a "clear" 
diagnosis of that condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137-138.

In response to the RO's initial requests for stressor 
information, the veteran stated in correspondence that he was 
aboard an aircraft used to transport supplies to forward 
logistical support areas (LSAs), which crashed upon its 
return to Cam Ranh Bay, on or about August 20, 1970.  He 
reported that no one aboard the aircraft was injured.  The 
veteran also reported that he stood guard duty at "tank 
farms" (presumably petroleum-oil-lubricant storage 
facilities).  Only one of these stressors, the crash of an 
aircraft in which he was a passenger, has been identified as 
a stressor in any diagnosis of PTSD, i.e., an in-patient PTSD 
evaluation conducted at the VA Medical Center (VAMC) in 
Clarksburg, West Virginia, in November 1996.  Of note, a PTSD 
diagnosis was entered on the day that the veteran was 
admitted (after an examination), but this diagnosis was later 
discarded, with an explanation by the psychiatrist in charge 
of the treatment team that "[i]t was the team consensus that 
although [the veteran] was exposed to a stressful event he 
does not currently meet the criteria of DSM-IV for [PTSD]."  
Nevertheless, subsequent outpatient treatment at the 
Clarksburg VAMC revived the PTSD diagnosis, which appears to 
have been continued through at least June 1998.

The RO submitted relevant portions of the veteran's Enlisted 
Qualification Record (DA Form 20) were obtained by the RO 
from the then U.S. Army & Joint Services Environmental 
Support Group (ESG - now the U.S. Armed Services Center for 
Research of Unit Records (CRUR)).  Service records show that 
the veteran served in Vietnam from April 1970 to May 1971.  
The veteran's enlisted qualification record (DA Form 20) 
indicates that he was assigned as a stock control and 
accounting specialist in the 557th Light Maintenance Company.  
Army operational reports show that the 557th Light 
Maintenance Company was attached to the 69th Maintenance 
Battalion (GM), deployed at various locations around Cam Ranh 
Bay.  This appears at least nominally consistent with the 
veteran's report of having assisted in the delivery of 
supplies to LSAs.

If a veteran is determined to have "engaged in combat with 
the enemy" then his testimony concerning stressors alone 
will constitute sufficient proof of service connection for 
PTSD, provided it is consistent with the "circumstances, 
conditions and hardships of such service," and further 
provided that the stressors alleged are found to be 
etiologically related to the veteran's diagnosis.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303(a), 
3.304(b)(2),(d), (f); Cohen, 10 Vet. App. at 145.  The 
veteran does not claim to have been involved in combat, and 
there are no reports of wounds or treatment of any stress-
related condition in his service medical records.  The 
veteran's DA Form 20 shows that he received the Vietnam 
Service Medal and Vietnam Campaign Medal for his service, but 
such awards are not considered indicators of combat.  The 
record also notes participation in an "Unnamed Campaign," 
but does not indicate that the veteran was directly involved 
in combat in any way.  The aircraft accident claimed as a 
stressor by the veteran was reportedly not due to enemy 
action.

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records showing that the veteran was 
assigned to essentially administrative duties in a 
headquarters area, which supports a conclusion that he did 
not participate in combat.  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Accordingly, his testimony concerning the 
alleged aircraft accident stressor may not be accepted, 
standing alone, as sufficient proof of its occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that the veteran's stressor 
actually occurred. The ESG provided operational reports from 
the 69th Maintenance Battalion, daily duty officer logs from 
the 54th General Support Group (the 69th Maintenance 
Battalion's higher headquarters), and an aircraft accident 
report prepared by Headquarters, 224th Aviation Battalion, 
pertaining to an accidental crash which occurred at Cam Ranh 
Bay on August 20, 1970.  

The 69th Maintenance Battalion's operations reports for the 
relevant period indicate that flights to LSAs were made using 
"Otter" (U.S. military designation "U-1") aircraft, but do 
not document accidents involving any LSA flights.  Daily duty 
officer logs for August 20, 1970 and surrounding days have no 
entries reporting aircraft accidents.  The aircraft accident 
report prepared by the 224th Aviation Battalion states that 
the aircraft involved in the accident was an RU-8D, and 
identifies the personnel onboard as an instructor pilot and a 
pilot undergoing 90-day standardization training.  The 
mission included instrument training and take-off and landing 
training.  The accident is reported to have occurred during 
an attempted simulated single-engine landing, which resulted 
in a landing short of the runway.  In view of the fact that 
this incident involved a different aircraft type, was 
reportedly a training mission rather than a logistics flight, 
and the accident report indicates that only two personnel 
were aboard the aircraft, the Board concludes that the 
accident report does not verify the veteran's claim of being 
aboard an aircraft which crashed on that date.

Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet. App. 283, 288-291 (1994); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  In this vein, the 
Board notes that some VA mental health care providers appear 
to have accepted the veteran's report being in an aircraft 
crash in Vietnam.  However, credible supporting evidence of 
the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressor, service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection in this case and, accordingly, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

